Citation Nr: 1020826	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left facial and 
left neck scar residuals.

2.  Entitlement to service connection for scar residuals of 
both arms.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active service from November 1981 to December 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which denied service connection for both left facial and left 
neck scar residuals and scar residuals of both arms.  In a 
November 2006 administrative decision, the RO determined that 
the claimed disorders were the result of the Veteran's own 
willful misconduct.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In November 2006, the Veteran requested a hearing before a VA 
Decision Review officer.  The requested hearing before a VA 
hearing officer has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested 
hearing before a VA Decision Review 
officer.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

